DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 01, 2021 has been entered.

Response to Amendment 

The Amendment filed July 01, 2021 has been entered. Claims 1, 3-10, 12-21, 23-25 remain pending in the application.  

Claim Objections
Claim 21 objected to because of the following informalities:  
Line 5 of claim 21 recites in part: “friction-fitting a fastener and the friction inducing member to one, wherein friction-fitting”, however it appears that the word “another” is inadvertently omitted after the word “one”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "a second elastomeric gasket" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Please note claim 24, of which claim 25 depends upon, also recites “a second elastomeric gasket” in line 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1, hereinafter referred to as "Hart") in view of Wright (US 7587059, hereinafter referred to as "Wright"), and further in view of Ivey (US 9084046, hereinafter referred to as “Ivey”).

Regarding claim 1, Hart discloses a device configured to be mounted to a planar mounting panel (mount assembly 150 mounted to wall/ceiling/surface 75, [0028], Fig.1), the device comprising: a housing configured to be received in an aperture in the mounting panel (housing 121, Fig. 2 is inserted into an appropriately sized hole through the wall/ceiling 75, [0029], Fig. 1), the housing comprising a housing aperture (flange 112 of the speaker mount 110 has aperture by which (outside) tool 149 is inserted, [0062], lines 1-3, Fig. 7), a dogleg tab (tab 120, Figs 2 and 4) operatively coupled to one end of the speaker mount (tab 120 operatively coupled to speaker mount 110, Figs 2-4), the dogleg tab configured to be disposed in a retracted position and to be disposed in an engagement position (reproduced partial view of Fig. 7 from Hart below shows retracted position and engagement position for dogleg tab / tab 120 with wall/ceiling 75):
          Engagement Position                                                  Retracted Position

    PNG
    media_image1.png
    200
    200
    media_image1.png
    Greyscale

in which engagement position the dogleg tab is disposed to engage an inside surface of the mounting panel (above left-hand drawing, tab 120 is disposed to engage inside surface of the wall/ceiling 75, Fig. 7). 
However, Hart fails to disclose the housing comprising …. a recess; a threaded fastener disposed in the housing aperture, the threaded fastener including a head engageable with a tool; the dogleg tab operatively coupled to one end of the fastener, …. in which retracted position a surface of the dogleg tab is disposed to engage a recess with a friction force configured to retain the dogleg tab in the retracted position and a friction inducing member fixedly attached to the housing adjacent the housing aperture and friction-fit to the fastener.  
Meanwhile, in the same field of endeavor of mounting assembly for fastening electronic apparatuses into wall/ceiling recess, Wright teaches of a threaded fastener disposed in the housing aperture (col. 3, lines 49-50, threaded portion of the ratchet post 216, sleeve 224 permits ratchet post 216 to pass through ratcheting retainer 214, col. 3, lines 48-49) ), the threaded fastener (Fig. 2, ratchet post 216) including a head (Fig. 2, receiving end 230 / second end 230) engageable with a tool (under broadest reasonable interpretation standard (see MPEP 2111 for details), col. 3, lines 51-52 of Wright describes a tool (internal tool) such as a latch 218 which is engageable with (movably coupled with) the receiving end 230 (head) of the ratchet post 216 (fastener), and “tool” also includes conventional (outside) tool such as a  screwdriver in accordance with claim interpretation consistent with and in light of specification of instant application as originally filed. Furthermore, the ordinary and customary meaning of the term “tool” is not of a structural nature, but instead, is of a functional nature, which can be defined as anything used as a means to accomplish a task.
As a result, referring to Fig. 2 of Wright, the latch 218 can be interpreted as being a (internal) tool and a receiving end 230 can be interpreted as head of the threaded fastener (216) (see also col. 3, line 52). Meanwhile, the more limiting definitions of “tool” and “tool-less” recited in Wright and “tool 149” recited in Hart (a Philips head screwdriver) do not limit or modify the “broadest reasonable interpretation” definitions of “tool” and “head” of claimed invention of claim 1 of instant application. In other words, specification and figures of instant application, there is no express or implied restriction or limitation for defining the “tool” as being only outside tool, such as a screwdriver.  In fact, because “tool” and “screwdriver” were not mentioned at all in instant application or shown in any figures, thus claim term “tool” should be subject to a broader interpretation in light of instant disclosure, instead of being interpreted with respect to specific individual prior art reference teachings, such as Wright and Hart); the dogleg tab operatively coupled to one end of the fastener (Fig. 2, dogleg tab can be either adjusting arm 226 or retaining arm 222, both operatively coupled to each end of ratchet post 216 by means of ratcheting retainer 214) and a friction inducing member fixedly attached to the housing adjacent the housing aperture and friction-fit to the fastener (pins or wedges 228 friction-fit and secure threaded portion of ratchet post 216, col. 3, lines 49-50, col. 4, lines 29-34, pins or fingers 228 engage teeth along post 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the usage of the (outside) tool 149 (a Philips head screwdriver) requiring application of force during installation as shown by Fig. 7 of Hart, col 16, lines 41-53, [0062], appears to be relatively dangerous task for the person to perform during installation, since the person is typically up on a ladder high above the ground while holding the (outside) tool 149 and applying force. Thus, referring to Wright, the adaptation of a pre-existing (internal tool) latch 218 thereby enables a “tool-less fastening system” as expressly taught by Wright, col. 3, lines 40-46 and within the teaching scope of Wright would be much safer and more convenient 
However Hart and Wright, singularly or in combination, fails to teach in which retracted position a surface of the dogleg tab is disposed to engage a recess with a friction force configured to retain the dogleg tab in the retracted position, and …….. (a friction inducing member fixedly attached to the housing adjacent the housing aperture and friction-fit to the fastener) with a threshold force greater than the friction force between the surface of the dogleg tab and the recess.  
However, Ivey teaches in which retracted position (Fig. 4, flip dog 126 is at radially aligned stowed first position (prior to being deployed into second position as shown by flip dog 202)) a surface of the dogleg tab (Figs 4-6 and 11, surface of flip dog with upward-pointing ratchet teeth 110 is in gap 222; specification in col. 9, lines 1-5) is disposed to engage a recess (Figs 5 and 6, gap 222) with a friction force configured to retain the dogleg tab in the retracted position (Ivey specification in col. 9, lines 1-5 describes that the upward pointing ratchet teeth 110 of flip dog has not yet engaged with the downward pointing ratchet teeth 132 of first sidewall 112, but is located in the gap 222, and based on FIG. 11, which is a diagrammatic side elevation view illustrating the exemplary interlocking ratchet teeth 110, 132, it can be interpreted that at the retracted radially aligned stowed first position, the lowest ratchet tooth 110 is abutting against the uppermost ratchet tooth 132, but none of ratchet teeth 110 is fully engaged with any of  ratchet teeth 132 yet, please refer to a conceptual figure below; as a result, the friction force exerted by lowest ratchet tooth 110 abutting against the uppermost 
Conceptual Figure A (from Ivey illustrating position of lowest ratchet tooth 110 while in gap 222 with respect to topmost ratchet tooth 132

    PNG
    media_image2.png
    670
    553
    media_image2.png
    Greyscale


Combined teachings of Hart in view of Wright and Ivey teaches and a friction inducing member fixedly attached to the housing adjacent the housing aperture and friction-fit to the fastener (Wright: pins or wedges 228 friction-fit and secure threaded portion of ratchet post 216, col. 3, lines 49-50, col. 4, lines 29-34, pins or fingers 228 engage teeth along post 116) with a threshold force greater than the friction force between the surface of the dogleg tab and the recess (Ivey: upward and downward pointing interlocking/intermeshing ratchet teeth 110, 132 engagement arrangement (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to further modify the combined invention of Hart and Wright by Ivey to achieve the feature of a friction inducing member fixedly attached to the housing adjacent the housing aperture and friction-fit to the fastener with a threshold force greater than the friction force between the surface of the dogleg tab and the recess by performing the following modifications and combination: Referring to overall teachings from Ivey, and in particular the upward and downward pointing interlocking/intermeshing ratchet teeth 110, 132 engagement arrangement (see Fig. 11 of Ivey), which facilitate improved threshold force between adjacent surfaces, such ratchet teeth interlocking configuration can be adapted for the pins or wedges 228 so as to improve upon friction-fit with the post 116, 216.  In other words, ratchet teeth structures of Ivey can be formed on the inside of the pins/wedges 228 of Wright so as to engage the ratchet-teeth-like threaded portion of the post 116, 216 for improved engagement and increased threshold force.  As a result, the interlocking ratchet teeth of the pins/wedges 228 and the post 216, respectively, would improve upon the threshold force so as to be greater than the friction force between the surface of the dogleg tab and the recess / gap 222 as taught by Ivey. 

Regarding claim 3, Hart fails to disclose wherein the threshold force is greater than a weight of the dogleg tab.  However, Wright at least inherent and implicitly teach that force of friction (force of friction between the threaded portion of ratchet post 216 and the pins or wedges 228) should be greater than a weight of the dogleg tab (securing and engaging teeth of the threaded post 116, 216 preventing slippage thereof during contact, which implies that such force of friction would be normally significantly greater than weight of the adjusting arm 226 or retaining arm 222 (dogleg tab), For example, Examiner submits that huge amount of weight can be securely held by a conventional threaded fastener with friction inducing members such as for example in jackscrew or screw jack applications (i.e. https://www.columbusmckinnon.com/en-us/products/power-and-motion-technology/actuators/mechanical-actuators/machine-acme-screw-jacks/). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the adaptation of “tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 (Philips head screwdriver) requiring application of force during installation which appears to be relatively dangerous practice as taught by Hart.
Alternatively, regarding claim 3, Examiner also submits that the limitation wherein the threshold force is greater than a weight of the dogleg tab should be categorized as being descriptions regarding a particular mechanical property, but does not belong to any device component structural elements nor limitations, and thus for the 
Regarding claim 5, Hart fails to disclose wherein the friction inducing member is disposed within the housing aperture.  However, in the same field of endeavor of mounting assembly for fastening electronic apparatuses into wall/ceiling recess, Wright teaches the housing aperture (opening of sleeve 224 permits ratchet post 216 to pass through ratcheting retainer 214, bottom of 214 in Fig. 2, col. 3, lines 48-49) and a friction inducing member is disposed within the housing aperture (pins or wedges 228 disposed inside sleeve 224, col. 3, lines 49-50, col. 4, lines 29-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the usage of the (outside) tool 149 requiring application of force during installation by Hart appears to be relatively dangerous task to perform, and thus adaptation of a “tool-less fastening system” by Wright would be much safer and more convenient option to use.
Regarding claim 18, Hart discloses wherein the dogleg tab (tab 120, Figs 2 and 7) comprises: a lateral flange extending approximately perpendicular from the fastener; and a longitudinal flange extending perpendicular from the lateral flange and parallel to the fastener (Partial view of annotated Fig. 7 reproduced below from Hart showing lateral flange and longitudinal flange of tab 120, tool 149 of Hart can be reasonably broadly interpreted as being “fastener”):
[AltContent: rect][AltContent: textbox (lateral flange)][AltContent: rect][AltContent: textbox (longitudinal flange)]
    PNG
    media_image3.png
    538
    597
    media_image3.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1, hereinafter referred to as "Hart") in view of Wright (US 7587059, hereinafter referred to as "Wright"), and further in view of Ivey (US 9084046, hereinafter referred to as “Ivey” as applied to claim 1 above, and further in view of Song (US 9939006, hereinafter referred to as “Song”). 
Regarding claim 4, Hart in view of Wright discloses all of the claimed limitations from above, except for the friction inducing member is fixedly attached to the housing with an adhesive.  However, Song being directed to an apparatus for sealing a threaded fastener to be mounted to a housing, and thus is of analogous art for being directed to solving problem relating to significantly improving the lock-tightness of threaded fasteners when used over an extended period of time.  Song teaches of friction inducing member (interior 316 of housing 302 abutting first end 306 of fastener 304 or self-locking flange 315 over fastener 304, Fig. 3) fixedly attached to the housing (housing  with an adhesive (adhesive 260, 318, 416 used to fixed attach, Figs 3 and 4, col. 9, lines 10-14).  Because Wright fails to disclose of a method for effectively keeping the pins and wedges 228 to remain firmly stay in place during subsequent removing and/or reinstall of the ceiling mounting example device, therefore, it would be a reasonable motivation for a person of ordinary skill in the art to seek out conventional knowhow regarding improved technique for better securing the friction inducing member adjacent to threaded fastener.  Therefore, the teachings of Song using adhesive to improving the lock-tightness of threaded fasteners configured for housing when used over an extended period of time, would be handy to utilize. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of above cited references with Song. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1, hereinafter referred to as "Hart") in view of Wright (US 7587059, hereinafter referred to as "Wright") and further in view of Ivey (US 9084046, hereinafter referred to as “Ivey” as applied to claim 1 above, and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised April 2015 (hereinafter referred to as “ESNA 2015”).
Regarding claim 6, Hart in view of Wright disclose of the claimed limitations from above, except for the friction inducing member comprises a gasket. However, ESNA 2015 discloses the friction inducing member (for threaded fastener) can be different configurations of nylon inserts (gaskets), pages 2, 4, 8-11, Page 2 of ESNA 2015 recites in part:  “The ESNA® self-locking nut is free spinning until the bolt enters the locking insert. The bolt threads then impress (not cut) mating threads in the nylon. The resulting 

Regarding claim 7, Hart in view of Wright fail to disclose wherein an outer diameter of the gasket is greater than an inner diameter of the housing aperture. However, ESNA 2015 at least inherently teaches an outer diameter of the gasket is greater than an inner diameter of the housing aperture (Page 2 of ESNA 2015 recites in part: “The ESNA® self-locking nut is free spinning until the bolt enters the locking insert. The bolt threads then impress (not cut) mating threads in the nylon. The resulting compression grip forces metal-to-metal contact between the nut and bolt threads. This friction grip plus the nylon compression assures that the nut will stay “put” anywhere on the bolt and maintain the pre-set torque tension relationship.” (emphasis added).  Note that the housing aperture can be interpreted as being the various hex nut shown in drawings of ESNA 2015, and gasket is the nylon insert. In addition, the friction inducing member taught by Wright can be replaced by the nylon insert of ESNA 2015.  It would 

Regarding claim 8, Hart in view of Wright fail to disclose the gasket comprises a cylindrical plug gasket disposed within the housing aperture.   However, ESNA 2015 discloses the gasket (nylon insert) comprises a cylindrical plug gasket (page 21, NKE-NTKE, NKM-NKTM, nylon cap) disposed within the housing aperture (housing aperture can be interpreted as being the various hex nut shown in drawings of ESNA 2015. Friction inducing member of Wright can be replaced by the nylon insert of ESNA 2015 upon combining thereof, and the nylon insert of ESNA 2015 can be configured to be disposed within the housing aperture of Wright (bottom opening of sleeve 224, col. 3, lines 48-49). It would have been obvious to adopt ESNA 2015 to improve lock-tightness of the threaded fastener subject to wear over time.

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1, hereinafter referred to as "Hart") in view of Wright (US 7587059, hereinafter referred to as "Wright") and further in view of Ivey (US 9084046, hereinafter referred to as “Ivey” and in further view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised April 2015 (hereinafter referred to as “ESNA 2015”, as applied to 6 above, and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised September 2014 (hereinafter referred to as “ESNA 2014”).

Regarding claim 9, Hart in view of Wright and in further view of ESNA 2015 disclose all of the claimed limitations from above, but fail to disclose the gasket is a first elastomeric gasket and further comprising a second elastomeric gasket, the second elastomeric gasket fixedly attached to the dogleg tab and friction-fit to the fastener.   However, ESNA 2014 teaches the following in page 3: ESLOK® locking patch and COLLARLOK® locking collar. Thus, by combining both the ESLOK® locking patch and COLLARLOK® locking collar together, serving as the first and second elastomeric gaskets, and to fixedly attach to the dogleg tab (tab taught by Hart or Wright) and friction-fit to the fastener (page 3 of ESNA 2014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright and modify using ESNA 2014 due to advantages of adaptability, and more variety of nylon inserts available, and unique friction grip properties of the nylon insert for facilitating lock-tightness for the threaded fastener over long usages. 

Regarding claim 10, Hart in view of Wright and in further view of Ivey and ESNA 2015 fail to disclose wherein a force of friction between the fastener and the second gasket is greater than or equal to a threshold force.  However, Wright at least inherent and implicitly teach that force of friction between the fastener and the second gasket (between the threaded portion of ratchet post 216 and one of pins or wedges 228. In should be greater than a threshold force (securing and engaging teeth of the threaded post 116, 216, which directly implies that force of friction would be greater, because otherwise, such securing and engaging action by 228 to 116, 216 as mentioned would not have occurred).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify using ESNA 2014 because the adaptation of “tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 (Philips head screwdriver) requiring application of force during installation which appears to be relatively dangerous task as taught by Hart. In addition, ESNA 2014 offer advantages of adaptability, and more variety of nylon inserts available, and unique friction grip properties of the nylon insert for facilitating lock-tightness for the threaded fastener over long usages.

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1, hereinafter referred to as "Hart") in view of Wright (US 7587059, hereinafter referred to as "Wright"), and further in view of Ivey (US 9084046, hereinafter referred to as “Ivey” as applied to claim 5 above, and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised September 2014 (hereinafter referred to as “ESNA 2014”).
Regarding claim 12, Hart and Wright and Ivey fail to disclose or teach wherein the friction inducing member comprises one or more protrusions extending inwardly within the housing aperture. However, ESNA 2014 discloses wherein the friction inducing member comprises one or more protrusions extending inwardly within the housing aperture (nylon locking patch, Figure in page 65 of ESNA 2014, extending inwardly within nut hole). Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the threaded fastener over extended usage duration. 

Regarding claim 13, Hart and Wright and Ivey fail to disclose or teach wherein the one or more protrusions comprises one or more fins extending inwardly from an inner surface of the housing aperture.  However, ESNA 2014 discloses wherein the one or more protrusions comprises one or more fins extending inwardly from an inner surface of the housing aperture (nylon locking patch of fin-shape extending inwardly from inner surface of nut, page 58 of ESNA 2014 drawing as reproduced below:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration. 

Regarding claim 14, Hart in view of Wright and Ivey fail to disclose or teach the one or more protrusions comprises one or more ribs disposed on an inner surface of the housing aperture. However, ESNA 2014 discloses the one or more protrusions comprises one or more ribs disposed on an inner surface of the housing aperture (nylon locking patch, page 3 and Figure in page 65 extending inwardly within nut hole). Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration. 

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1, hereinafter referred to as "Hart") in view of Wright (US 7587059, hereinafter referred to as "Wright"), and further in view of Ivey (US 9084046, hereinafter referred to as “Ivey” and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised September 2014 (hereinafter referred to as “ESNA 2014”).

Regarding claim 15, Hart in view of Wright and Ivey fail to disclose the friction inducing member comprises a gasket comprising a gasket aperture, which gasket aperture is friction-fit to the fastener. However, ESNA 2014 discloses the friction inducing member comprises a gasket comprising a gasket aperture, which gasket aperture is friction-fit to the fastener (page 68 nylon gasket at top of page with gasket aperture). Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration. 

Regarding claim 16, Hart in view of Wright and Ivey fail to disclose or teach wherein the gasket aperture comprises an inner diameter and the fastener comprises an outer diameter, the inner diameter of the gasket aperture being less than the outer diameter of the fastener.  However, ESNA 2014 discloses wherein the gasket aperture comprises an inner diameter and the fastener comprises an outer diameter, the inner diameter of the gasket aperture being less than the outer diameter of the fastener.  (Page 3 of ESNA 2014 recites in part: “This friction grip plus the nylon compression assures that the nut will stay “put” anywhere on the bolt and maintain the pre-set torque tension relationship. Elastic Stop nuts may be reused through more than 50 on-off application cycles.” the above passage imply that the inner diameter of the gasket aperture being less than the outer diameter of the fastener so as to produce the frictional grip and achievable through nylon compression/elasticity nature.  In addition motivation for combining ESNA 2014 for improving friction lock of the fastener is also discussed with respect to Hart in view of Wright.)

Regarding claim 17, Hart in view of Wright and Ivey fail to disclose or teach wherein the friction inducing member comprises a gasket axially aligned with the housing aperture. However, ESNA 2014 discloses wherein the friction inducing member comprises a gasket axially aligned with the housing aperture (many figures of ESNA 2014 show the nylon insert gasket axially aligned with the nut hole axis of rotation, thus when combined and adapted for use for the threaded fastener of Wright, can be made to also be aligned with the housing aperture (opening region at bottom of sleeve 224 of Wright)). Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration.

Regarding claim 19, Hart in view of Wright and Ivey fails to disclose or teach wherein the friction inducing member comprises a cylindrical cap gasket fixedly attached to the housing adjacent one end of the housing aperture.  However, ESNA 2014 discloses wherein the friction inducing member comprises a cylindrical cap gasket fixedly attached to the housing adjacent one end of the housing aperture (nylon cap gasket, page 73 of ESNA 2014, fixed attached to nut threaded wall adjacent to one end of nut hole opening).  Meanwhile, Hart discloses the housing and housing aperture, and thus the nut of ESNA 2014 can be replaced by housing and housing aperture of Hart. Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration.

Regarding claim 20, Hart in view of Wright and Ivey fail to disclose or teach wherein the friction inducing member comprises a flat ring gasket fixedly attached to the housing adjacent one end of the housing aperture. However, ESNA 2014 discloses wherein the friction inducing member comprises a flat ring gasket fixedly attached to the housing adjacent one end of the housing aperture (page 30, top elongated surface of nylon ring gasket is flat, and fixedly attached to nut adjacent one end of nut hole).  Meanwhile, Hart discloses the housing and housing aperture, and thus the nut of ESNA 2014 can be replaced by housing and housing aperture of Hart.

Claims 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1, hereinafter referred to as "Hart") in view of Wright (US 7587059, hereinafter referred to as "Wright"), and further in view of Ivey (US 9084046, hereinafter referred to as “Ivey”, and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised September 2014 (hereinafter referred to as “ESNA 2014”).

Regarding claim 21, Hart discloses a method of making a device configured to be mounted to a planar mounting panel (Figs 1-13), the method comprising: the housing being configured to be received in an aperture in the mounting panel (Fig. 1); the dogleg tab being configured to be disposed in a retracted position and to be disposed in an engagement position (tab 120 configured in retracted and engagement positions, respectively, Fig. 7 of Hart), in which engagement position the dogleg tab is disposed to engage an inside surface of the mounting panel (see annotated Fig. 7 of Hart reproduced below showing tab 120 disposed to engage inside surface of wall/ceiling 75):
          Engagement Position                                       

    PNG
    media_image1.png
    200
    200
    media_image1.png
    Greyscale

However, Hart fails to disclose fixedly attaching a friction inducing member to a housing of the device adjacent a housing aperture; friction-fitting a fastener and the friction inducing member to one, wherein friction-fitting includes selecting a friction inducing member based on a threshold force the friction inducing member is configured to apply to the fastener, wherein friction-fitting includes engaging a head of the fastener using a tool; and coupling a dogleg tab of a dogleg mechanism to one end of the fastener…..in which retracted position a surface of the dogleg tab is disposed to engage a recess with a friction force configured to retain the dogleg tab in the retracted position, ….. (in which engagement position)… wherein the threshold force is greater than the friction force between the surface of the dogleg tab and the recess. 

Meanwhile, in the same field of endeavor, Wright teaches fixedly attaching a friction inducing member to a housing of the device adjacent a housing aperture; friction-fitting a fastener and the friction inducing member to one (pins or wedges 228 friction-fit ratchet post 216, col. 3, lines 49-50, col. 4, lines 29-34), wherein friction-fitting includes selecting a friction inducing member based on a threshold force the friction inducing member is configured to apply to the fastener (Wright at least inherent and implicitly teach that friction-fitting between the threaded portion of ratchet post 216 and the pins or wedges 228 based on express description of securing and engaging teeth of the threaded post 116, 216, imply that selecting pins or wedges composition and structure would be based on threshold force requirement to apply to the ratchet post, because otherwise, such securing and engaging action by 228 to 116, 216 as mentioned would not have been capable or realized.   Referring to MPEP 2112, which recites in part: “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.") (emphasis added).  Once again, pins or friction-fit and secure a threaded portion of ratchet post 216 (fastener), col. 3, lines 49-50, pins or fingers 228 engage teeth along post 116, col. 4, lines 29-34) and engaging a head of the fastener using a tool (under broadest reasonable interpretation standard (see MPEP 2111 for details), claim interpretation of “tool” includes both “internal tool” such as a latch 218 as well as “outside tool” such as a  conventional screwdriver, in light of specification of instant application as originally filed; in addition, the ordinary and customary meaning of the term “tool” is not of a structural nature, but instead, is of a functional nature, which can be defined as anything used as a means to accomplish a task. As a result, referring to Fig. 2 of Wright, latch 218 can be interpreted as being “a tool” (internal tool) and a receiving end 230 can be interpreted as being “a head” of the fastener 216 (see also col. 3, line 52); the latch 218 is engageable with (movably coupled with) the receiving end 230 of the ratchet post 216 as described in col. 3, lines 51-52 of Wright. Furthermore, more limiting definitions of “tool” and “tool-less” recited in Wright and of the “tool 149” recited in Hart (a Philips head screwdriver) do not specifically limit or change definition of “tool” in claimed invention under broadest reasonable interpretation standard; in other words, it is important to recognize that according to support from specification of instant application, there is no express or implied restriction or limitation on the “tool” as being specifically defined only as outside tool, such as a screwdriver.  In fact, the terms “tool” and “screwdriver” were not mentioned at all in instant application or shown in any figures; as a result the claim term “tool” should be subject to a broadest reasonable interpretation in light of instant disclosure, instead of a narrower interpretation of the term “tool” as described in specific individual prior art reference, friction-fitting”, and thus by combining teachings from ESNA 2014 (for more details see below) and Wright together, arrives at the claimed limitation of “wherein friction-fitting includes …………  engaging a head of the fastener using a tool”); and coupling a dogleg tab of a dogleg mechanism to one end of the fastener (coupling tab 120 of speaker mount 110 of Hart or one of adjusting arm 226 or retaining arm 222 coupled to one end of the ratchet post 216 of Wright).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the adaptation of “tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 (Philips head screwdriver) requiring application of force during installation which appears to be relatively dangerous practice as taught by Hart.  
However, Hart in view of Wright fails to disclose or teach in which retracted position a surface of the dogleg tab is disposed to engage a recess with a friction force configured to retain the dogleg tab in the retracted position, …. (in which engagement position)…. wherein the threshold force is greater than the friction force between the surface of the dogleg tab and the recess. 
However, Ivey teaches in which retracted position (Fig. 4, flip dog 126 is at radially aligned stowed first position (prior to being deployed into second position as shown by flip dog 202) a surface of the dogleg tab (Figs 4-6 and 11, surface of flip dog with upward-pointing ratchet teeth 110 is in gap 222; specification in col. 9, lines 1-5) is disposed to engage a recess (Figs 5 and 6, gap 222) with a friction force configured to retain the dogleg tab in the retracted position (Ivey specification in col. 9, lines 1-5 describes that the upward pointing ratchet teeth 110 of flip dog has not yet engaged with the downward pointing ratchet teeth 132 of first sidewall 112, but is located in the gap 222, and based on FIG. 11, which is a diagrammatic side elevation view illustrating the exemplary interlocking ratchet teeth 110, 132, it can be interpreted that at the retracted radially aligned stowed first position, the lowest ratchet tooth 110 is abutting against the uppermost ratchet tooth 132, but none of ratchet teeth 110 is fully engaged with any of  ratchet teeth 132 yet, please refer to a conceptual figure A above; as a result, the friction force exerted by lowest ratchet tooth 110 abutting against the uppermost ratchet tooth 132 should be suffice to retain the flip dog 126 in the retracted/ radially aligned stowed first position; in addition, referring to col. 7, lines 28 – 31 of Ivey, which describes that the handle 122 is required to be pulled down by the installer, thereby implying that an extra downward exerted force (pulling down of the handle 122) is required to overcome the (pre-existing) friction force of the ratchet teeth 110 resting in stowed first position in the gap 222 (recess) discussed above), …(in which engagement position)... wherein the threshold force is greater than the friction force between the surface of the dogleg tab and the recess (Wright modified by Ivey teach the following: 
Wright: pins or wedges 228 friction-fit and secure threaded portion of ratchet post 216; Ivey: upward and downward pointing interlocking/intermeshing ratchet teeth 110, 132 engagement arrangement (see Fig. 11 of Ivey), which facilitate improved threshold force between adjacent surfaces, such ratchet teeth interlocking configuration can be adapted for use for the pins or wedges 228 of Wright so as to improve upon friction fit with the post 116, 216, so as improve upon the threshold force that the pin/wedges configured to selecting a friction inducing member based on a threshold force the friction inducing member is configured to apply to the fastener” as being accomplished by performing conventional experimentation/testing by trial and error alongside consulting conventional material and physical property data for typical friction inducing material, i.e. elastomeric gasket material properties data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to further modify the combined invention of Hart and Wright by Ivey to include above discussed features taken from Ivey based on the rationale that the interlocking ratchet teeth 110, 132 engagement arrangement in gap 222/ recess (providing friction force between surface of dogleg tab and housing in recess) taught by Ivey can be combined with Hart, by adding ratchet teeth to a portion at sides of tab 120 of Hart disposed within a recess/gap formed in the support member 114 of the housing of Hart for the sake of improving upon the overall exerted friction force configured to retain the dogleg tab under both engagement position and retracted position, thus eliminating the worry of the 

   Furthermore, ESNA 2014 being directed to solving one of the same problem as mentioned in instant disclosure (overcoming thread wear issues for improving lock-tightness of threaded fastener over time), thus qualifies as analogous art, discloses friction-fitting a fastener and the friction inducing member to one another (page 3 of ESNA 2014, friction-fitting fastener/threaded bolt and nylon insert to one another).  Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright and Ivey, and to modify using ESNA 2014 due to advantages of adaptability, and more variety of nylon inserts available, and unique friction grip properties of the nylon insert for facilitating lock-tightness for the threaded fastener over long usage span. 


Regarding claim 23, Hart fails to disclose wherein the threshold force is greater than a weight of the dogleg tab.  However, Wright at least inherent and implicitly teach that the threshold force (threshold force between the threaded portion of ratchet post 216 and the pins or wedges 228) should be greater than a weight of the dogleg tab (securing and engaging teeth of the threaded post 116, 216 preventing slippage thereof during contact, which implies that such force of friction would be normally significantly greater than weight of the adjusting arm 226 or retaining arm 222 (dogleg tab)).  Examiner submits that huge amount of weight can be securely held by a conventional threaded fastener with friction inducing members such as, for example in jackscrew or screw jack applications (i.e. https://www.columbusmckinnon.com/en-us/products/power-and-motion-technology/actuators/mechanical-actuators/machine-acme-screw-jacks/). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the adaptation of “tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 requiring application of force during installation which appears to be relatively dangerous practice as taught by Hart.

Regarding claim 24,  Hart in view of Wright fail to disclose the friction inducing member further comprising: fixedly attaching a second elastomer gasket to the dogleg tab; and friction-fit the second gasket to the fastener.   However, ESNA 2014 teaches in page 3 of ESLOK® locking patch and COLLARLOK® locking collar, and both/either of these can be used together to serve as the first and/or second elastomeric gaskets, and  (tab of Hart or Wright along with) friction-fit one nylon gasket to the fastener (page 3 of ESNA 2014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright and modify using ESNA 2014 due to advantages of adaptability, and more variety of nylon inserts available, and unique friction grip properties of the nylon insert for facilitating lock-tightness for the threaded fastener over long usage span. 

Regarding claim 25, Hart fails to disclose wherein fixedly attaching a second elastomeric gasket includes selecting the second elastomeric gasket based on a threshold force that the second elastomeric gasket is configured to apply to the fastener, wherein the threshold force is greater than or equal to a weight of the dogleg tab. 
In addition, Wright fails to teach wherein fixedly attaching a second elastomeric gasket includes selecting the second elastomeric gasket based on a threshold force that the second elastomeric gasket is configured to apply to the fastener, wherein the threshold force is greater than or equal to a weight of the dogleg tab.
However, ESNA 2014 teaches the following in page 3: ESLOK® locking patch and COLLARLOK® locking collar. Thus, by combining both the ESLOK® locking patch and COLLARLOK® locking collar together, serving as the first and second elastomeric gaskets.  Thus, Hart as modified by Wright and ESNA 2014 teaches fixedly attaching a second elastomeric gasket includes selecting the second elastomeric gasket based on a threshold force that the second elastomeric gasket is configured to apply to the fastener, wherein the threshold force is greater than or equal to a weight of the dogleg tab (Wright: pins or wedges 228 friction-fit and secure a threaded portion of ratchet post 216 (fastener), col. 3, lines 49-50, pins or fingers 228 engage teeth along post 116, col. 4, lines 29-34; likewise, the second elastomeric gasket of ESNA 2014 can friction-fit and secure (and apply to) threaded portion of ratchet post 216 / fastener of Wright with a threshold force greater than weight of dogleg tab.  For example, the second elastomeric gasket appears to serves function of a seat washer, and as the screw thread of the ratchet post 216 is rotated and lifting the second elastomeric gasket (shaped as a washer) toward the base of lateral flange of the dogleg tab, the exerted abutting force vector thereof includes the normal force which is exerted by the second elastomeric gasket. Please note the force derived from weight of dogleg tab being based on commonly known equation of mass x acceleration of gravity, where the mass of dogleg tab may be on the order of a few grams (e.g. 2 grams), would have a value of about only 0.02 newton (N). Drawing upon conventional equation for calculating combined force vector of the normal force and the friction force of the second elastomeric gasket serving as threshold force should be more than the weight of dogleg tab,  It is also noteworthy that, as best understood by Examiner upon diligent search of the entire disclosure of instant application, no specific details regarding material composition, surface roughness, nor structural descriptions for the second elastomeric gasket with respect to the size/structure of the fastener are found, as a result, examiner interprets the limitation of “selecting the second elastomeric gasket based on a threshold force that the second elastomeric gasket is configured to apply to the fastener” as being accomplished by performing conventional experimentation/testing by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright and modify using ESNA 2014 due to advantages of adaptability, and more variety of nylon inserts available, and unique friction grip properties of the nylon insert for facilitating lock-tightness for the threaded fastener over long usages.

Response to Arguments

Applicant's arguments filed July 01, 2021 have been fully considered but they are rendered moot in light of new grounds of rejection under 35 USC 103 of pending claims including Ivey (US 9084046).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632                                                                                                                                                                                                                                                                                                                                                                                                             
 


/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637